Citation Nr: 1146977	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1964 to March 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in March 2007, and a substantive appeal was timely received in April 2007.  

In January 2011, the Board remanded the issue for further development, to include obtaining records from Social Security Administration, VA records since 1990 and affording the Veteran a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A right shoulder disability other than a shoulder strain was not affirmatively shown to have been present in service; arthritis or degenerative joint disease was not manifest to a compensable degree within one year of separation from service; and the post-service right shoulder disability to include arthritis, impingement syndrome and rotator cuff tear is unrelated to an injury or disease of service origin.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service and service connection for arthritis , may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in November 2006.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, private records (which were associated with VA records) and records from the Social Security Administration were obtained and associated with the claims folder.  The Veteran was afforded VA examinations in December 2006 and in March 2011 and the examiners provided etiological opinions.  

In April 2007, the Veteran submitted written authorization for private treatment records to be obtained from Fairview Lakes Medical Center, however in December 2007 he submitted a new authorization and clarified that his records were with Fairview Hiawatha Clinic.  In January 2008 a reply was received from the clinic that the Veteran's records were destroyed.  

In April 2007, the Veteran explained that he was treated for his right shoulder after separation from service, however his doctor, Dr. K., has passed away and he was unable to obtain the treatment records.  In a brief in November 2010, the Veteran's representative indicated that the Veteran could not obtain private treatment records from Dr. K., who has passed away and that VA had a duty to obtain the records from his family or personal representative.  The Board notes that the Veteran has received adequate VCAA notice informing him of the information that he should submit and the information and evidence that can be obtained by VA; however, he has not submitted written authorization for VA to obtain Dr. K's records from alternate sources nor has he provided addresses as to where such records may be located.  The VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran did not submit written authorization regarding sources where Dr. K's records may be located, VA's duty to assist has not been breached in the development of the claim.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  


Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence and Analysis

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not contend that his current right shoulder disability is due to combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Service treatment records show that in September 1964, the Veteran complained of soreness of the right shoulder muscle, which he claimed occurred overnight.  The impression was strain of the right trapezius.  The separation examination in March 1967 is negative for any right shoulder abnormality.  On the basis of the service treatment records alone, the current right shoulder disability, which will be discussed below, to include arthritis, impingement syndrome and rotator cuff tear, was not affirmatively shown to have been present during service.  As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic right shoulder disability in service and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was only one isolated incident of the above disability noted in the service records, then continuity of symptomatology is required to support the claim.  

After service, arthritis was first documented in December 2000 and shown on x-ray in October 2002, which is well beyond the one year presumptive period following separation from service in 1967 for manifestation of arthritis of the right shoulder as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran in November 2006 contended that he has a right shoulder disability, to include arthritis due to his duties in service as a deck hand where he had to do heavy lifting and extensively use his arms.  He indicated that he sought treatment in 1969 for his shoulders.  In a statement in January 2007, the Veteran's former spouse indicated that the Veteran had bilateral shoulder pain within one week of separation from service and shortly thereafter was getting shoulder injections on a regular basis.  In March 2007 and in April 2007, the Veteran explained that since he strained his shoulder in service he has continued to have problems.  He explained that he may not have reported his shoulder problems at the time of separation from service because he wanted to be discharged.   

As the Veteran is competent to describe symptoms of a right shoulder disability, but as it does not necessarily follow that there is a relationship between the current right shoulder disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran and his former spouse are competent to describe symptoms that they can observe, a right shoulder disability, to include arthritis, impingement syndrome and rotator cuff tear is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Further, although the Veteran has reported a continuity of right shoulder symptoms since service, these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the right shoulder after the Veteran's separation from active duty until 1998.  Thus, the Board does not find his statements as to chronicity credible.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current right shoulder disability was present in service or immediately after service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms, a right shoulder disability to include arthritis, impingement syndrome and rotator cuff tear is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition a lay person is competent to offer an opinion on.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 1998 for a right shoulder disability.  Any references in the post-service medical records to a right shoulder disability prior to 1998 are by way of history.

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

The competent evidence pertaining to a right shoulder disability consists of VA and private treatment records and VA examinations in December 2006 and in March 2011.  Post-service treatment records dated from 1992 to 2011, which include VA and non-VA records, are in the claims folder and show the Veteran was treated for right shoulder problems on multiple occasions.  The records in April 1998, first show pain in the shoulders due to radiating neck pain.  The records in October 1998 indicate bilateral shoulder pain and in December 2000 show arthritis in the shoulders.  VA x-ray in October 2002 shows minor degenerative change of the acromioclavicular joint.  

VA records in September 2003 show a ten year history of bilateral shoulder pain, with the onset of problems in the 1970s treated by multiple injections.  X-rays of the right shoulder show a Type II acromion, minimal degenerative joint disease of the acromioclavicular joint and minimal osteophyte formation of the humeral head.  The diagnosis was bilateral shoulder impingement syndrome.  VA records in April 2004 show the Veteran complained of a twelve year history of bilateral shoulder pain.  The records note that a MRI in 2003 showed bilateral impingement syndrome and possible right rotator cuff tear.  VA records in June 2004, show the Veteran complained of bilateral shoulder pain for the past several years.  The examiner noted he had an active career as a maintenance guy at a local school, frequently lifting things overhead.  His shoulder pain limited his overhead activities.  MRI showed severe acromioclavicular joint arthroses and moderate supraspinatus tendinosis.  

On VA examination in December 2006, the examiner reviewed the claims folder and noted the Veteran's in-service treatment for a right trapezius strain.  The examiner noted that the Veteran worked part time as a school custodian and previously worked sixteen years in the concrete business where he owned his own company.  The assessment was right shoulder strain with positive impingement sign and painful arc consistent with impingement and possible rotator cuff tear.  Accompanying x-ray shows the right acromioclavicular joint was stable.  The examiner concluded that the Veteran's shoulder disability was not due to the injury sustained during active service as he was treated once during service, his separation examination was negative for any shoulder problems and he worked for sixteen years as an order manager and lying concrete himself.  

VA records in January 2007 note the Veteran's complaints of shoulder pain since the 1960s with injections perhaps in 1976 or 1978.  The records did not indicate whether reference is made to the right shoulder or left shoulder.  VA records in April 2007 show the Veteran slipped and fell on his right shoulder and indicate that CT scan shows a small fracture of the undersurface of the acromion at the acromioclavicular joint.  Private records in August 2007 document the Veteran's fall on ice and subsequent pain.  The records indicate he underwent a right shoulder hemiarthroplasty in July 2007.  Private records in February 2008 show the Veteran underwent a revision hemiarthroplasty of the right shoulder with reversed total shoulder arthroplasty components.  

On VA examination in March 2011, the Veteran reported that because he was a deck hand in service he worked with his arms and noticed a lot of shoulder pain.  He indicated that he had bilateral shoulder pain upon separation from service but was advised to keep his problems to himself in order to be discharged from service.  The Veteran explained that while he was aboard the USS Jason AR-8 he injured his right shoulder in September 1964 and was diagnosed with a right shoulder posterior trapezius muscle strain.  The examiner noted the Veteran's former spouse's statement that within a week after separation from service in 1967 he had bilateral shoulder pain and was getting injections.  The Veteran stated he had shoulder problems since service which led to arthroscopic procedure of the right shoulder and eventually right shoulder reverse total arthroplasty with revision shoulder replacement with reverse components in 2008.  The examiner noted the Veteran was in the cement business for thirty years since service.  The Veteran started his own business in 1975 and indicated that other people worked for him and he did not need to use his arms much.  The examiner noted a MRI in 2006 revealed bilateral rotator cuff tears and degenerative changes.  The diagnosis was right shoulder total arthroplasty with revision secondary to chronic degenerative joint disease with chronic impingement syndrome secondary to chronic rotator cuff tears.  Accompanying x-ray shows a right total shoulder arthroplasty of the ball and socket type.  After reviewing the claims folder and examining the Veteran, the examiner was of the opinion that it is less likely than not that the Veteran's right shoulder disability is related to his right shoulder trapezius strain back in 1964.  The rationale for the examiner's opinion was that there was no other documentation of any ongoing shoulder problems during service to include the separation examination, the Veteran was involved in hard physical work with cement finishing and was able to do that after military service and if he would have a rotator cuff tear he would not be able to do that type of work since he is right-hand dominant.  After reviewing the claims folder and examining the Veteran, the examiner concluded that it is at least as likely as not that chronic repetitive motion with arms and shoulder over many years in the cement business contributed to his bilateral shoulder condition, there were no significant right shoulder problems during service, and that conditions which are noted only a few times in service without documentation of ongoing medical care within five years of military discharge are most likely to have been resolved self-limited conditions.  The examiner indicated that the Veteran's former spouse's statement was looked at carefully but it was short with no added information.  

The Board finds the VA opinion in March 2011, which is uncontroverted by the other competent evidence of record, to be highly probative and persuasive evidence against the claim for service connection for a right shoulder disability.  The opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's history of working in the cement business for thirty years after service.  The examiner noted that after service the Veteran reported opening his own business in 1975 and not using his arms much because others worked for him, however he concluded that as the Veteran did not have ongoing shoulder problems in service, was right hand dominant and did hard physical labor after service it is less likely than not that his right shoulder disability is related to the right shoulder trapezius strain during service in 1964.  The examiner attributed the Veteran's current right shoulder disability to his work in the cement business.  The examiner considered the nature of the right shoulder disability, the Veteran's history and relevant longitudinal complaints in proffering the opinion.

As the preponderance of the evidence is against the claim of service connection for a right shoulder disability for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right shoulder disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


